DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/13/2020 and 6/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.
Claim 1 is indefinite at least because it is unclear what part of the sample holder is being covered by the airtight member in the phrase, “so as to cover surroundings of the sample holder held by the base member,” in lines 6-7.
Claims 2-7 are rejected under this section by virtue of their dependence upon claim 1, thus incorporating the indefinite subject matter, and further for failing to remedy the noted deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessels (US 3,973,120).
Regarding claim 1, Kessels discloses a sample holding device 1 for x-ray analysis (Figs.1-3), including:
a) a sample holder 9 having a sample filling portion 17 for filling with a sample;
b) a base member 16 for holding the sample holder 9; and
c) an airtight member 11 configured to be freely detachably mounted on the base member 16 so as to cover surroundings of the sample holder 9 held by the base member 16; where
d) the base member 16 has a mounting portion 12 for mounting the airtight member 11 thereon; the airtight member 11 has a fitting portion (surface mating to mounting portion 12, Fig.1) configured to be fitted and mounted in the mounting portion 12; and a locking mechanism (threads) is provided to the mounting portion 12 and the fitting portion so as to prevent the airtight member 11 from coming off the base member 16 through engagement in a step of fitting the fitting portion into the mounting portion 12.

With respect to claim 7, Kessels further discloses that the mounting portion 12 of the base member 16 is formed by a concave portion, the fitting portion of the airtight member 11 is formed in a tubular shape that allows the fitting portion to be fitted into the mounting portion, and the locking mechanism (threads) is provided to each fitting surface of the mounting portion 12 and the fitting portion (Fig.1).

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 2, although gripping the airtight member for fitting the airtight member to the base member is generally known (see Kessels textured edge on the airtight member 11), the prior art neither teaches nor reasonably suggests the additional limitation of having the airtight member include a block-shaped main body portion having a hollow portion formed so as to protrude from a lower surface of the main body portion, where a lower end surface of the fitting portion is opened and communicates with the hollow portion in the main body portion, where an x-ray transmission window is formed by cutting out the main body portion, as required by the combination as claimed.  By contrast, Kessels teaches that the x-ray transmission window 18 and corresponding hollow portion 17 is formed in the base member 16 surrounding the sample holder 9.  The remaining art of record teaches arrangements similar to that of Kessels.
Claims 3 and 6 are objected to by virtue of their dependence upon claim 2.

With respect to claim 4, Kessels further teaches that the base member 16 includes a holding groove 7 configured to freely detachably hold the sample holder 9, where the sample holder 9 includes a fitting convex portion configured to be fitted and held in the holding groove 7 (Figs.1-2), and where the sample filling portion is substantially rectangular.
However, the prior art neither teaches nor reasonably suggests the additional limitation of having either the long side or the short side of the rectangular sample filling portion arranged in a direction perpendicular to an optical axis of the incident x-rays by changing an orientation of the fitting convex portion of the sample holder around a central axis by 90 degrees with respect to the holding groove of the base member and fitting the fitting convex portion into the holding groove of the base member, as required by the combination as claimed.   By contrast, the sample holders of the prior art fit in only one orientation with respect to their respective base members.
Claim 5 is objected to by virtue of its dependence upon claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sprinzak (see attached PTO-892) teaches the practice of providing a locking mechanism of locking lugs (of portion 102) fitting into mating grooves/slots (of portion 100) (Figs.1A, 1B, 4A and 4B);
Xue (see attached PTO-892) teaches the practice of providing locking lugs and corresponding grooves/slots (Figs.4-6);
Vukotic (see attached PTO-892) teaches the practice of providing a knife edge within the hollow portion of the sample area (Figs.12 and 14); and
The remaining art of record teaches various means of more user-friendly sample holders for environmentally sensitive samples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884